Conviction of illegally possessing intoxicating liquors was authorized.
                       DECIDED SEPTEMBER 12, 1941.
The arresting officer testified that he found seven gallons of non-taxpaid whisky in a room in the house in which the defendant lived, and that the defendant at the time of the arrest stated to him that the whisky was hers. The defendant made a statement to the effect that she did not know anything about the whisky, that it was not hers, and that she was not guilty. The evidence of the confession corroborated by proof of the corpus delicti authorized the judge, sitting without a jury, to find the defendant guilty of possessing non-taxpaid whisky.Jacobs v. State, 65 Ga. App. 144 (15 S.E.2d 557).
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.